

RETENTION AGREEMENT
This Agreement between Thomas Kubera (referred to herein as “You” or “Your”) and
SIFCO Industries, Inc. (referred to herein as “Company”) is made this 1st day of
June 2016 and provides as follows:
1. This Agreement sets forth the terms of a cash incentive relating to your
continued employment with the Company (the “Retention Bonus”). The specifics of
the Retention Bonus that may be payable to you if you continue to be employed by
the Company through May 31, 2017 are set forth below.
2.     In consideration of your continuing in your employment and fulfilling
your job responsibilities, the Company will pay you a Retention Bonus of
$26,520, if you continue to be employed by the Company up to and through May 31,
2017. You will vest in 50% of the Retention Bonus if you are continuously
employed by the Company from the date of this letter through November 30, 2016,
and will vest in 50% of the Retention Bonus if you are continuously employed by
the Company from the date of this letter through May 31, 2017. In the event that
you remain employed through November 30, 2016, the Company will pay you 50% of
the Retention Bonus or $13,260 in the first normally-scheduled payroll following
November 30, 2016. In the event that you remain employed through May 31, 2017,
the Company will pay you 50% of the Retention Bonus or $13,260 in the first
normally-scheduled payroll following May 31, 2017. Each payment of the Retention
Bonus shall be in the form of a lump sum cash payment, less applicable taxes and
withholding.
3.      In the event that your employment terminates for any reason, other than
termination by the Company without “Cause,” prior to November 30, 2016, you will
not be entitled to payment of





--------------------------------------------------------------------------------




any portion of the Retention Bonus. In the event that your employment terminates
for any reason, other than termination by the Company without “Cause,” after
November 30, 2016, but before May 31, 2017, you will not vest in nor be entitled
to payment of the remaining 50% of the Retention Bonus. For purposes of the
Retention Bonus, “Cause” shall include your intentional or negligent refusal to
perform the duties of your position, your negligence in the performance of your
duties, your willful misconduct, your misappropriation of funds or property of
the Company, or your material violation of policies and procedures of the
Company. Further, in the event that your employment with the Company is
terminated without Cause prior to May 31, 2017, the Company will pay you 100% of
the Retention Bonus in the form of a lump sum cash payment, less any amount of
the retention bonus already paid per the terms of this Agreement, less
applicable taxes and withholding, in the first normally-scheduled payroll
following the effective date of such termination.
4.     Your employment during the term of this Agreement remains “at will,” that
is, you or the Company can terminate your employment at any time for any lawful
reason.
The parties hereto have executed this Agreement on the date set forth opposite
their respective signatures.
 
 
 
 
6/1/2016
 
 
 /s/ Thomas Kubera
Date
 
Thomas Kubera
 
 
 
 
 
 
SIFCO Industries, INC.
 
 
 
 
 
 
 
 
6/1/2016
 
By:
  /s/ Michael Lipscomb
Date
 
 
 
 
 
Its:
Chief Executive Officer
 
 
 
 








